Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145210                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JOSEPH AQUILINA and JOHANNA                                                                             Brian K. Zahra,
  AQUILINA,                                                                                                          Justices
            Plaintiffs-Appellees,
  v                                                                SC: 145210
                                                                   COA: 300712
                                                                   Ingham CC: 09-000711-CZ
  FIFTH THIRD BANK,
            Defendant-Appellant,
  and
  FIFTH THIRD BANK INVESTMENT ADVISORS,
  FIFTH THIRD BANK WESTERN MICHIGAN,
  FIFTH THIRD PRIVATE BANK, GLEN
  JOHNSON, JOSEPH MURPHY, JEFFREY
  STEEBY, SUSAN VOGEL VANDERSON, and
  JAMES WARD,
            Defendants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 24, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for
  the reasons stated in the Court of Appeals dissenting opinion, and we REINSTATE the
  September 29, 2010 order of the Ingham Circuit Court granting summary disposition to
  the defendant.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 4, 2012                     _________________________________________
           p0927                                                              Clerk